In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00138-CR



           KENNETH RAY HAUN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



     On Appeal from the Criminal District Court No. 1
                  Tarrant County, Texas
               Trial Court No. 1425663D




      Before Morriss, C.J., Moseley and Burgess, JJ.
                                          ORDER
       Our review of the clerk’s record and the court reporter’s record in this case indicates that

they contain “sensitive data” as that phrase is defined in Rule 9.10 of the Texas Rules of Appellate

Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a birth date, a home address, and

the name of any person who was a minor at the time the offense was committed.” TEX. R. APP. P.

9.10(a)(3). The aforementioned records include the name of a person who was a minor at the time

the offense was committed. Rule 9.10(b) states, “Unless a court orders otherwise, an electronic or

paper filing with the court, including the contents of any appendices, must not contain sensitive

data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(g) provides, “A court may also order that a document be filed under seal in paper

form or electronic form, without redaction.” TEX. R. APP. P. 9.10(g). Therefore, because the

clerk’s record and the reporter’s record contain sensitive data, we order the clerk of this Court or

her appointee, in accord with Rule 9.10(g), to seal the electronically filed clerk’s record and

reporter’s record in this case.

       IT IS SO ORDERED.

                                              BY THE COURT

Date: January18, 2017




                                                 2